Exhibit 10.23

 

MONETIZATION PROCEEDS AGREEMENT

 

This Monetization Proceeds Agreement (the “Agreement”) dated as of July 31,
2017, is entered into by and between United Wireless Holdings, Inc. (“UWH”), a
Delaware corporation, on the one hand, and CXT Systems, Inc. (“CXT” or “Patent
Owner”), a Texas corporation. (UWH and the Patent Owner are collectively
referred to herein as the “Parties” and each individually as a “Party.”)

 

RECITALS

 

WHEREAS, CXT is party to a patent sale agreement dated July 28, 2017 by and
between CXT, Intellectual Ventures 37 LLC and Intellectual Ventures Assets 34
LLC (the “Intellectual Ventures Agreement”); and

 

WHERAS, CXT is, or will be upon closing of the Intellectual Ventures Agreement,
the owner of all right, title and interest to the United States patents and
related assets identified on Exhibit A attached hereto; and

 

NOW, THEREFORE, in consideration for the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:

 

1. CONSTRUCTION

 

1.1. For purposes of this Agreement, defined terms shall have the meanings set
forth in Section 2 below.

 

1.2. Headings are for information only and do not form part of the operative
provisions of this Agreement.

 

1.3. References to this Agreement include references to the Recitals.

 

1.4. In this Agreement, unless a clear contrary intention appears: (a) words
denoting the singular include the plural and vice versa; (b) words denoting any
gender include all genders; (c) all references to “$” or dollars shall mean U.S.
Dollars; (d) the word “or” shall include both the adjunctive and the disjunctive
meaning thereof; and (e) the words “include,” “includes,” and “including” shall
be deemed to be followed by the phrase “without limitation.”

 

1.5. The terms of this Agreement have been negotiated between the Parties in an
arm’s length transaction, and shall not be construed for or against either Party
by reason of the drafting or preparation hereof.

 

2. DEFINITIONS The following terms shall have the meanings given below:

 

2.1 “Acceleration Event” means: (a) the sale, transfer, assignment or other
conveyance of more than fifty percent (50%) of the Patents to an entity other
than an Affiliate of Patent Owner; (b) the sale of all or substantially all of
the outstanding capital stock or operating assets (other than cash) of Patent
Owner; or (c) a material breach (including non-payment) by Patent Owner under
this Agreement that is not cured within thirty (30) days after written notice
thereof from UWH to Patent Owner.

 

2.2 “Affiliate” means, with respect to any Person, any Entity in whatever
country organized, that Controls, is Controlled by or is under common Control
with such Person.

 



   

 

 

2.3 “Confidential Information” means all documents and information (whether
written or oral), including all communications, contracts, and agreements,
exchanged by the Parties related to the Parties’ relationship, or the Patents.
The term Confidential Information does not include information that: (i) becomes
generally available to the public other than as a result of a breach by a Party
of this Agreement, (ii) is already in the receiving Party’s possession, provided
that such information is not known by the receiving Party to be subject to a
contractual or legal obligation of confidentiality to the disclosing Party, or
(iii) becomes available to the receiving Party on a non-confidential basis from
a source other than the disclosing Party, provided that such source is not known
by the receiving Party to be bound by a contractual or legal obligation of
confidentiality to the disclosing Party.

 

2.4 “Control” (or such other conjugations) for the purpose of this Agreement
means the direct or indirect ownership of more than fifty percent (50%) of the
shares or similar equity interests or voting power of the outstanding voting
securities of such Entity that represent the power to direct the management and
policies of such Entity.

 

2.5 “Costs” means, excluding Fees, the actual and reasonable out-of-pocket costs
incurred by or for Patent Owner and paid to a non-Affiliate third party for:

 

(a) any required patent maintenance fees, patent prosecution costs, whether for
administrative proceedings, re-examinations, re-issues, continuations, and the
like; and

 

(b) enforcement costs (including but not limited to, filing fees, translation
costs, testifying and non-testifying experts, visual aids, court costs,
deposition fees, document reproduction costs, discovery costs, on-line research
costs),

 

all in connection with the effort to license, sell, or otherwise monetize the
Assigned Patent Rights. For the avoidance of doubt, (i) Patent Owner and its
Affiliates’ or law firm’s operating, administrative, personnel and similar costs
and (ii) financing premiums, interest, and any amounts over and above the actual
out-of-pocket amounts advanced are not included in the definition of “Costs.”

 

2.6 “Disputes” has the meaning set forth in Section 6.3.

 

2.7 “Entity” means any corporation, partnership, limited liability company,
association, joint stock company, trust, joint venture, unincorporated
organization, governmental entity (or any department, agency, or political
subdivision thereof) or any other legal entity.

 

2.8 “Fees” means the reasonable amount of fees (excluding Costs) payable to
third party attorneys, law firms, Litigation Funders, and/or licensing
professionals as compensation, contingent or otherwise, for achieving any Gross
Monetization Proceeds. Such fee arrangements shall be reasonable and in
accordance with market rates for such financing and/or legal services, as the
case may be.

 

2.9 “Gross Monetization Proceeds” means Patent Owner and its Affiliates’
quarterly gross revenue and/or other consideration from the sale, licensing
and/or other monetization activities related to the Patents after the Closing.
Patent Owner and its Affiliates’ quarterly gross revenue shall be as determined
according to United States generally accepted accounting principles (U.S. GAAP)
or an international equivalent.

 

2.10 “Litigation Financing” means capital provided to Patent Owner by a
Litigation Funder for the purpose of achieving any Gross Monetization Proceeds.

 

2.11 “Litigation Funder” means any Person providing Patent Owner Litigation
Financing.

 

2.12 “Net Proceeds” means Gross Monetization Proceeds minus Costs minus Fees.

 



 2 

 

 

2.13 “Net Proceeds Percentage” means seven and one-half percent (7.5%) of any
Net Proceeds derived from the Patents.

 

2.14 “Patents” means the patents and related assets identified on Exhibit A
attached hereto and all patents and patent applications related thereto, and all
patents and patent applications claiming benefit, in whole or in part, of any of
their filing dates including, but not limited to, extensions, divisionals,
continuations, continuations-in-part, reissues, reexaminations, substitutions
and foreign counterparts of any of the foregoing, the inventions disclosed or
claimed therein, including the right to make, use, practice and/or sell (or
license or otherwise transfer or dispose of) the inventions disclosed or claimed
therein, and the right (but not the obligation) to make and prosecute
applications for such patents.

 

2.15 “Person” means any individual, firm, company, corporation, partnership,
limited liability company, government, state, or agency, or subdivision of a
state (or governmental entity), or any association, trust, joint venture, or
consortium (whether or not having separate legal personality).

 

2.16 “Representative” means the employees, officers, directors, partners,
members, shareholders (other than shareholders of QPRC solely in their capacity
as such), co-investors, potential co-investors, agents, advisors, consultants,
accountants, attorneys, trustees, or authorized representatives a Party.

 

2.17 “Rights” means all rights, titles, claims, options, powers, privileges, and
interests.

 

2.18 “Security” means a mortgage, charge, pledge, lien, or other security
interest securing any obligation of any Person or any other agreement or
arrangement having a similar effect.

 

2.19 “Senior Liens” means

 

(a) the security interest under the Intellectual Ventures Agreement, and;

 

(b) any security interests that Patent Owner may in the future grant to a
Litigation Funder or legal counsel in conjunction with funding litigation or
other monetization programs with respect to the Patents, limited to the amount
of the Patent Owner’s obligations under the related litigation financing
agreements.

 

2.20 “Taxes” means any non-U.S., U.S. federal, state, local, municipal, or other
governmental taxes, duties, levies, fees, excises, or tariffs, arising as a
result of or in connection with any amounts of property received or paid under
this Agreement, including: (i) any state or local sales or use taxes; (ii) any
import, value-added, consumption, or similar tax; (iii) any business transfer
tax; (iv) any taxes imposed or based on or with respect to or measured by any
net or gross income or receipts of any of the Parties; (v) any withholding or
franchise taxes, taxes on doing business, gross receipts taxes or capital stock
or property taxes; or (vi) any other tax now or hereafter imposed by any
governmental or taxing authority on any aspect of this Agreement, the Gross
Monetization Proceeds, or the Net Proceeds, and “pre-Tax” shall mean before
deduction of any of the foregoing.

 

3. PROCEEDS.

 

3.1 Assignment of an Interest in the Proceeds. Subject to UWH’s obligations
pursuant toSection 2(e)(iv) of the Standstill Agreement dated June 12, 2017,
Patent Owner hereby irrevocably assigns to UWH the Net Proceeds Percentage in
perpetuity.

 

3.2 Payment of Percentage of Net Proceeds. UWH shall be entitled to receive an
amount equal to the Net Proceeds Percentage of all Net Proceeds, payable out of
all Net Proceeds received or entitled to be received by or transferred, paid or
inuring to Patent Owner, from whatever source (“UWH Proceeds Payments”).

 



 3 

 

 

3.3 Disbursement of Net Proceeds. UWH Proceeds Payments amounts shall be
computed quarterly with the calendar-quarter periods ending on the last day of
the months of March, June, September, and December. In each such
calendar-quarter period having Net Proceeds, within forty-five (45) days after
the end of each such calendar-quarter periods ending on the last day of March,
June or September, and ninety (90) days of the calendar quarter period ending on
the last day of December, Patent Owner shall provide to UWH a written report (as
set forth in Section 3.4 below) and shall pay to UWH all amounts owed pursuant
to this Section 3.3 for such period.

 

3.4 Acceleration; Guarantee. All outstanding UWH Proceeds Payments shall become
due and payable within thirty (30) days following an Acceleration Event, in
addition to any other remedies UWH may have at law or in equity. In the event
any Gross Monetization Proceeds are received by an Affiliate or Affiliates of
Patent Owner, Patent Owner and each such Affiliate will be jointly and severally
responsible for the payment and reporting to UWH of the license fees and
royalties owed pursuant to Sections 3.2, 3.3 and 3.5. For the avoidance of doubt
and subject to the provisions of Section 5.1(c) below, no Affiliate of Patent
Owner makes any guarantee of Patent Owner’s payment obligations under this
Agreement.

 

3.5 Reporting. All reports shall be in the English Language and in the form
prescribed in Exhibit B. Each report shall be certified in advance by an officer
of Patent Owner or by a designee of such officer to be correct to the best
knowledge and information of Patent Owner. Reports shall be sent to UWH by
electronic mail to andrew.fitton@unitedwirelessholdings.com, by first class
mail, or by a traceable courier service to the address of UWH designated in
Exhibit B or as UWH otherwise directs from time to time in a written notice to
Patent Owner.

 

3.6 Access; Audit. Patent Owner and each of its Affiliates that receive any
Gross Monetization Proceeds shall keep and maintain true and complete books and
records pertaining to monetization of the Patents in sufficient detail to enable
the amounts payable to UWH to be accurately determined. In addition, no more
than once each year and upon at least five (5) business days prior written
notice to Patent Owner, Patent Owner shall make such books and records related
to this Agreement available at reasonable times during regular business hours
for inspection by UWH, or their designated representatives, and supply UWH with
the details and supporting data necessary to verify the reports and payments
required by this Agreement. Patent Owner and such Affiliates shall maintain such
books and records related to this Agreement for at least five (5) years after
the end of the calendar year to which they pertain. In the event any such
inspection shows an underpayment of royalty by Patent Owner or one of its
Affiliates for any calendar-quarter period, Patent Owner shall promptly pay to
UWH any such amounts. If such underpayment is more than the greater of (A) 5% of
the total royalties due for the period audited or (B) $10,000, or if the audit
shows that any under-reporting was willful, Patent Owner or such Affiliates
shall reimburse UWH for the cost of the inspection within thirty (30) days after
any such finding of underpayment.

 

3.7 Security. Patent Owner’s obligation to pay the UWH Proceeds Payments shall
be secured under the terms of a Security Interest Addendum in the form attached
as Exhibit C (the “Security Interest Addendum”), and if requested by the Patent
Owner, UWH agrees to execute a subordination agreement with respect to the
security interest created thereby, in form reasonably acceptable to the UWH,
with any person having a Senior Lien. For the avoidance of doubt, neither this
Agreement nor the Security Interest Addendum is a guarantee by any Affiliate of
Patent Owner of Patent Owner’s payment obligations under this Agreement.

 



 4 

 

 

4. REPRESENTATIONS AND WARRANTIES

 

4.1. Patent Owners’ Representations and Warranties. Patent Owner makes the
representations, warranties, and Covenants set out in this Section as of the
date of this Agreement and for the duration of this Agreement, except as may be
disclosed in writing to UWH for events that arise subsequent to the date of this
Agreement:

 

(a) Patent Owner is a corporation duly formed, validly existing, and in good
standing under the laws of the jurisdiction of its formation;

 

(b) Patent Owner has all requisite power and authority to enter into, execute,
and deliver this Agreement and to perform fully its obligations hereunder;

 

(c) The Patents are, or will be upon closing of the Intellectual Ventures
Agreement, exclusively owned by the Patent Owner;

 

(d) To Patent Owner’s knowledge, no third party of has the right to grant any
licenses in and to any of the Patents; and

 

(e) To Patent Owner’s knowledge, there are no inventorship challenges,
opposition, reexamination, or nullity proceedings or interferences declared,
commenced or provoked, or to the knowledge the Patent Owner, threatened, with
respect to any Patents. The Patent Owner has no knowledge of any information
that would preclude Patent Owner from having clear title to the Patents or
affecting their patentability, validity, or enforceability.

 

4.2. UWH Representations and Warranties. UWH makes the representations,
warranties, and Covenants set out in this Section as of the date of this
Agreement and for the duration of this Agreement, except as may be disclosed in
writing to Patent Owner for events that arise subsequent to the date of this
Agreement

 

(a) UWH is a corporation duly formed, validly existing, and in good standing
under the laws of the jurisdiction of its formation;

 

(b) UWH has all requisite power and authority to enter into, execute, and
deliver this Agreement and to perform fully its obligations hereunder;

 

(c) UWH and its Affiliates and its and their Representatives are not a law firm
and do not provide legal advice. No attorney-client relationship is intended,
sought, or created by or through the execution of this Agreement. UWH and its
Affiliates and its and their Representatives have not provided, nor will provide
at any time in the future, legal advice to Patent Owner regarding or in
conjunction with this Agreement; and

 

(d) UWH will not seek to influence the professional judgment of Patent Owner’s
legal counsel or otherwise exert control over any threatened or actual
litigation. Further, UWH will not constrain, coerce, or otherwise pressure the
Patent Owner to take any action relating to the Patents.

 



 5 

 

 

5. ADDITIONAL COVENANTS AND TAXES

 

5.1. Covenants. For so long as the Patent Owner holds the Patents, any amount is
outstanding, or obligation of Patent Owner is remaining under this Agreement,
Patent Owner shall (unless it has obtained prior written consent from UWH to the
contrary), at its sole cost and expense:

 

(a) not, except for the Senior Liens, grant or create or allow any other Person
other than UWH to hold any superior Security over the Patents or the Gross
Monetization Proceeds, or any rights thereto; notwithstanding the foregoing, in
the event that the Patent Owners wish to grant a subordinate security interest
in the Gross Monetization Proceeds, Patent Owners may do so with the prior
written approval of UWH, such approval not to be unreasonably withheld and if
such obligations being secured thereby have been expressly subordinated in right
of payment to all obligations of Patent Owners to UWH hereunder by the execution
and delivery of a subordination agreement, in form and substance satisfactory to
UWH in its sole discretion;

 

(b) not, except as permitted under the Intellectual Ventures Agreement or any
Litigation Funding agreement, transfer, sell, assign, or otherwise dispose of
any of its Rights in or under any of the contracts or agreements relating to the
Gross Monetization Proceeds; notwithstanding the foregoing, in the event that
the Patent Owners wish to grant a subordinate interest in the Gross Monetization
Proceeds, Patent Owners may do so with the prior written approval of UWH, such
approval not to be unreasonably withheld and if such obligations have been
expressly subordinated in right of payment to all obligations of Patent Owners
to UWH hereunder by the execution and delivery of a subordination agreement, in
form and substance satisfactory to UWH in its sole discretion; and

 

(c) not transfer, sell, assign, or otherwise dispose of any of the Patents,
except as permitted under the Intellectual Ventures Agreement and provided any
such future assignee or transferee of the Patents agree in writing to be bound
to all payment, reporting and audit obligations of Patent Owner as set forth in
this Agreement.

 

5.2. Taxes.  All Taxes shall be the financial responsibility of the Party
obligated to pay such Taxes as determined by applicable law and neither Party is
or shall be liable at any time for any of the other Party’s Taxes incurred in
connection with or related to amounts paid under this Agreement. No Tax shall be
withheld on any Gross Monetization Proceeds or other amounts payable to UWH
hereunder unless required by law. If any applicable law requires the deduction
or withholding of any tax from any such payment to UWH, then the Patent Owner
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant taxing authority in accordance
with applicable law and the sum payable to UWH shall be increased as necessary
so that, after such deduction or withholding has been made, UWH receives an
amount equal to the sum it would have received had no such deduction or
withholding been made. Each Party shall indemnify, defend and hold the other
Party harmless from and against any Taxes owed by or assessed against the other
Party that are the obligations of such Party and from any claims, causes of
action, costs, expenses, reasonable attorneys’ fees, penalties, assessments and
any other liabilities of any nature whatsoever related to such Taxes.

 

6. GOVERNING LAW; WAIVER OF SPECIFIC DEFENSES; DISPUTES

 

6.1. Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by the laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule, and shall be
construed and enforced in accordance with the law.

 

6.2. Specific Waivers. To the greatest extent permissible by law, Patent Owner
irrevocably waives and forever and unconditionally releases, discharges and
quitclaims any claims, counterclaims, defenses, causes of action, remedies, or
rights it or its successors in interest has or may in the future have arising
from any doctrine, rule, or principle of law or equity that this Agreement, or
the relationships or transactions contemplated by this Agreement (i) are against
the public policy of any jurisdiction with which Patent Owner has a connection,
or (ii) are unconscionable, or (iii) constitute champerty, maintenance,
barratry, or any impermissible transfers, assignments or splitting of property,
fees or causes of action, or (iv) violate the rules of professional ethics
applicable to Patent Owner, UWH, or any of their lawyers.

 



 6 

 

 

6.3. Arbitrable Claims. All actions, disputes, claims and controversies under
common law, statutory law, rules of professional ethics, or in equity of any
type or nature whatsoever, whether arising before or after the date of this
Agreement, and directly relating to: (a) this Agreement or any amendments and
addenda hereto, or the breach, invalidity or termination hereof; (b) any
previous or subsequent agreement between UWH and Patent Owner related to the
subject matter hereof to the extent set forth in Section 8.2; (c) any act or
omission committed by UWH or its Representatives with respect to this Agreement,
or by any member, employee, agent, or lawyer of UWH with respect to this
Agreement, whether or not arising within the scope and course of employment or
other contractual representation of UWH (provided that such act arises under a
relationship, transaction or dealing between UWH and Patent Owner); or (d) any
act or omission committed by Patent Owner with respect to this Agreement, or by
any employee, agent, partner or lawyer of Patent Owner with respect to this
Agreement whether or not arising within the scope and course of employment or
other contractual representation of Patent Owner (provided that such act arises
under a relationship, transaction or dealing between UWH and Patent Owner)
(collectively, the “Disputes”), will be subject to and resolved by binding
arbitration under this Section 6.3 and Section 6.4 below. The Parties agree that
the arbitrators have exclusive jurisdiction, to the exclusion of any court
(except as specifically provided with regard to prejudgment, provisional, or
enforcement proceedings in Section 6.5), to decide all Disputes.

 

6.4. Administrative Body; Situs. Any Dispute arising out of or relating to this
Agreement, including the breach, termination, enforcement, interpretation or
validity thereof, or the determination of the scope or applicability of this
Agreement to arbitrate, shall be determined by arbitration in New York, New
York, before a single arbitrator. The arbitration shall be administered using
the arbitration rules of the American Arbitration Association (“AAA”) current at
the time the Dispute is brought, which rules are deemed to be incorporated
herein by reference. Each Party shall, upon written request, promptly provide
the other Party with copies of all information on which the producing party may
rely in support of or in opposition to any claim or defense and a report of any
expert whom the producing Party may call as a witness in the arbitration
hearing.

 

6.5. Prejudgment and Provisional Remedies. Either Party may commence judicial
proceedings only for the purpose(s) of: (i) enforcement of the arbitration
provisions; (ii) obtaining appointment of arbitrator(s); (iii) preserving the
status quo of the Parties pending arbitration as contemplated herein; (iv)
preventing the disbursement by any Person of disputed funds; (v) preserving and
protecting the rights of either Party pending the outcome of the arbitration, or
(vi) seeking injunctive relief for breach of the confidentiality provisions
contained in Section 7. Any such action or remedy will not waive a Party’s right
to compel arbitration of any Dispute, and any Party may also file court
proceedings to have judgment entered on the arbitration award. In any action for
prejudgment or provisional relief, any court in which such relief is sought
shall determine the availability of such relief without regard to any defenses
that may be asserted by the other Party, and any such defenses shall be referred
to the exclusive jurisdiction of the arbitrators under Section 6.3. The Parties
further agree that a court shall not defer or delay granting prejudgment or
provisional relief while any such arbitration takes place. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

6.6. Attorneys’ Fees. If Patent Owner or UWH brings any other action for
judicial relief with respect to any Dispute (other than those precisely
described in Section 6.5), the Party bringing such action will be liable for and
immediately pay all of the other Party’s costs and expenses (including
attorneys’ fees) incurred to stay or dismiss such action and remove or refer
such Dispute to arbitration. If Patent Owner or UWH brings or appeals an action
to vacate or modify an arbitration award and such Party does not prevail, such
Party will pay all costs and expenses, including attorneys’ fees, incurred by
the other Party in defending such action.

 



 7 

 

 

6.7. Enforcement. Any award rendered under this Section shall not be subject to
appeal and shall be enforceable in any and all jurisdictions, including the
State of Texas and the State of New York.

 

6.8. Confidentiality of Awards. All arbitration proceedings, including testimony
or evidence at hearings, will be kept confidential, although any award or order
rendered by the arbitrator(s) pursuant to the terms of this Agreement may be
confirmed as a judgment or order in any state or federal or other national court
of competent jurisdiction where proceedings are necessary or appropriate to
enforce any award or order. This Agreement concerns transactions involving
commerce among several state and foreign countries.

 

7. CONFIDENTIALITY

 

7.1. Confidential Information. The Parties shall limit the distribution and
disclosure of Confidential Information to their Representatives who have a “need
to know” to such information. The Party disclosing the Confidential Information
to its Representatives shall ensure that such Representatives adhere to, and
comply with, all terms and obligations of confidentiality, use and protection of
the Confidential Information as accepted by the Parties under this Agreement.

 

7.2. Limitations on Disclosure of Confidential Information. The Parties and
their Representatives shall not disclose Confidential Information, or the fact
that the Parties entered into this Agreement, unless: (i) the Parties agree in
writing that such disclosure is acceptable, (ii) such disclosure is required in
connection with the enforcement or protection of a Party’s rights with respect
to this Agreement, or (iii) such disclosure is required by law or regulation,
governmental or regulatory authority, court order or judicial process; provided,
that each Party agrees to give the other Party (to the extent not prohibited by
applicable law, regulation, governmental or regulatory authority, court order or
judicial process) written notice of any required disclosure and cooperate in
obtaining a protective order or similar protection to preserve the confidential
nature of the Confidential Information.

 

7.3. Public Disclosure. Neither UWH nor the Patent Owner shall issue any press
release or make any public statement with respect to the existence of this
Agreement or the transaction contemplated hereby, except as may be required by
applicable law, regulation, governmental, or regulatory authority, judicial
process, or court order. UWH and Patent Owner shall keep this Agreement
confidential and not disclose it, or any part of it, or any drafts of it, to
third parties, except as may be required by applicable law, regulation,
governmental or regulatory authority, judicial process, or court order.

 

7.4. Concerning Disclosure. Nothing in this Agreement shall be construed to
require public disclosure of material non-public information.

 

8. MISCELLANEOUS

 

8.1. Privileged Information. UWH will not request from the Patent Owner, and
Patent Owner is not required to provide to UWH, documents and information
protected by the attorney-client privilege. Patent Owner understands and
acknowledges that in the event its Representatives provide privileged
information to UWH, such disclosure may be deemed waiver of the applicable
privilege. In the event that the Patent Owner inadvertently provides privileged
information to UWH, UWH will return such information to Patent Owner without
reviewing the information.

 



 8 

 

 

8.2. Entire Agreement and Amendments. This Agreement constitutes the entire
agreement between the Parties with respect to the matters covered herein and
supersede all prior agreements, promises, representations, warranties,
statements, and understandings with respect to the subject matter hereof as
between the Patent Owner and UWH. This Agreement may not be amended, altered, or
modified except by an amendment or supplement to this Agreement executed by all
Parties hereto.

 

8.3. Partial Invalidity; Severability. If, at any time, any provision of this
Agreement is or becomes illegal, invalid or unenforceable in any respect under
any law of any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions nor the legality, validity or enforceability of such
provisions under the law of any other jurisdiction shall in any way be affected
or impaired.

 

8.4. Remedies and Waivers. No failure to exercise, nor any delay in exercising,
on the part of UWH or the Patent Owner, of any right or remedy under this
Agreement shall operate as a waiver, nor shall any single or partial exercise of
any right or remedy prevent any further or other exercise or the exercise of any
other right or remedy. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any rights or remedies provided by law. No
provision of this Agreement may be waived except in writing signed by the party
granting such waiver.

 

8.5. Assignment. This Agreement shall inure to the benefit of, and be binding
upon the respective successors and assigns of the Parties. The Patent Owner
shall not assign or delegate its rights or obligations under this Agreement
without the prior written consent of UWH, which shall not be unreasonably
withheld.

 

8.6. Notices. All notices, reports and other communications required or
permitted under this Agreement shall be in writing and shall be:

 

 

If to Patent Owner

If to UWH        

CXT Systems, Inc.

c/o Quest Patent Research Corporation

411 Theodore Fremd Ave.

Suite 206S

Rye, New York 10580

Attn: President

 

With a copy to:

 

Alfred R. Fabricant

Brown Rudnick LLP

7 Times Square

New York, New York 10036

United Wireless Holdings, Inc.

2711 Centerville Rd.

Suite 400

Wilmington, DE 19808

Attn: CEO

 

8.7. Survival After Termination. The provisions of Sections 1, 2 (with respect
to applicable defined terms), 3.2, 3.3, 6, 7, and 8 shall survive the
termination of this Agreement.

 

8.8. Costs and Expenses. The Parties shall be solely responsible for and bear
the costs and expenses, including attorneys’ fees, expenses of accountants,
brokers, financial advisors, and other representatives and advisors, each incurs
at any time in connection with pursuing, or consummating the transaction
contemplated by, this Agreement.

 



 9 

 

 

8.9. No Presumption against Drafter. This Agreement has been negotiated by the
Parties and their respective counsel and will be fairly interpreted in
accordance with its terms and without any strict construction in favor of or
against a Party.

 

8.10. Counterparts. This Agreement may be executed in counterparts which, when
read together, shall constitute a single instrument, and this has the same
effect as if the signatures on the counterparts were on a single copy hereof. A
composite copy of this Agreement may be compiled comprising a single copy of the
text of this Agreement and one or more copies of the signature pages containing
collectively the signatures of all Parties. A facsimile or an electronic mail
signature shall be considered due execution and shall be binding upon the
signatories hereto with the same force and effect as if the signature were an
original, not a facsimile signature.

 

8.11. No Third-Party Beneficiaries. This Agreement is for the sole benefit of
the parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

[Signature pages follow]

 

 10 

 

 

IN WITNESS WHEREOF, the Parties execute this Agreement effective as of the date
first set forth above.

 

  CXT SYSTEMS, INC.       By: /s/ Jon C. Scahill   Name: Jon C. Scahill   Title:
Chief Executive Officer         UNITED WIRELESS HOLDINGS, INC.       By: /s/
Andrew Fitton   Name: Andrew Fitton   Title: CEO

 

 

 

